Ness, Justice:
Appellant Smith appeals from a ruling excluding certain proposed testimony in a personal injury action against respondent Korn Industries, Inc. We affirm.
To corroborate his allegation that prostatitis diagnosed approximately one week after a collision with one of respondent’s trucks resulted from the collision, appellant offered a friend’s testimony that he had never heard appellant complain of any prostate or urinary problems prior to the collision. This type of testimony is commonly known as “negative hearsay” and is inadmissible to show the condition did not in fact exist. Sherling v. Continental Trust Co., 175 Ga. 672, 165 S. E. 650 (1932); Lake Drainage Com’rs. v. Spencer, 174 N. C. 36, 93 S. E. 435 (1917); 31A C. J. S. Evidence § 193(b) (1964). Since this was the purpose for which the proposed testimony was offered, we affirm the trial court’s ruling.
Affirmed.
Littlejohn, Rhodes and Gregory, JTJ., concur.
Lewis, C. J., concurs in result.